Opinion filed February 2, 2012, Withdrawn; Appeal Dismissed and Memorandum
Opinion filed March 1, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-01053-CV
                                     ____________

                                RWLS, L.L.C., Appellant

                                              V.

                    GRAY WIRELINE SERVICE, INC., Appellee


                       On Appeal from the 133rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-68513


                     SUBSTITUTE OPINION ON REHEARING

       We issued our original opinion in this case on February 2, 2012. Appellant filed a
motion for rehearing. We overrule the motion for rehearing, withdraw our previous
opinion, and issue this substitute opinion.
       This is an attempted appeal from two orders signed November 28, 2011.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed only if permitted
by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B.
Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).
      Appellant attempts to appeal two orders: (1) an order denying appellant's motion to
stay and application to transfer appellee's application for order compelling compliance
with arbitration subpoenas; and (2) an order granting appellee's application for order
compelling compliance with arbitration subpoenas. Neither of these orders are appealable
interlocutory orders under section 51.014 or under any other statute. See Tex. Civ. Prac.
& Rem.Code Ann. § 51.014 (Vernon Supp. 2011).
      On January 2, 2012, notification was transmitted to all parties of the court's
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed a response and argued that these orders constitute a final judgment. We do
not agree that these orders constitute a final judgment. Appellant’s response fails to
demonstrate that this Court has jurisdiction to entertain the appeal. Accordingly, we
dismiss the appeal and order all pending motions denied as moot.



                                         PER CURIAM




Panel consists of Justices Frost, Brown, and Christopher.




                                            2